                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

CHURCH ON THE MOVE INC.,

             Plaintiff,

v.                                                     No. 2:18-cv-00627 CG/SMV

BROTHERHOOD MUTUAL INSURANCE COMPANY,

             Defendant.

                   AMENDED ORDER SETTING MOTION HEARING

      THIS MATTER is before the Court on: Plaintiff Church on the Move, Inc.’s

(“Plaintiff”) Motion to Exclude or Limit the Testimony of Defendant’s Expert Todd F.

Coussens, (Doc. 69), filed September 19, 2019; Plaintiff’s Motion to Exclude or Limit the

Testimony of Defendant’s Non-Retained Expert Jim D. Koontz, (Doc. 70), filed on

September 19, 2019; Plaintiff’s Motion to Exclude or Limit the Testimony of Defendant’s

Non-Retained Expert Dean Sorensen, (Doc. 71), filed on September 19, 2019;

Defendant Brotherhood Mutual Insurance Company’s (“Defendant”) Motion to Exclude

Plaintiff’s Expert Matt Phelps, (Doc. 79), filed on October 8, 2019; and Defendant’s

Motion to Exclude Plaintiff’s Expert Kerry Freeman, (Doc. 84), filed on October 14, 2019.

      IT IS HEREBY ORDERED that the Court shall hear oral argument on the motions

on November 26, 2019, at 9:00 a.m. in the Organ Courtroom (South Tower) of the Las

Cruces District Courthouse, located at 100 North Church Street, Las Cruces 88001,

before Chief Magistrate Judge Carmen E. Garza.



                                   ______________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
